Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species A-F, as set forth in the Office action mailed on 07/07/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP  § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 4-5, directed to species A-F are no longer withdrawn from further consideration because the claim(s) require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP  § 804.01.
Reasons for Allowance
Claims 1-6, 8, and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:  The closest prior art, Kim, discloses all of the limitations set forth in the previous Office Action.  However, Kim, either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “wherein the first radiator fin and the second radiator fin each include a plurality of fins, and wherein the first radiator fin and the second radiator fin are opposed to each other so as to be engaged with each other in such a manner that a fin of one radiator fin is engaged between two adjacent fins of the other radiator fin with being spaced from each other to avoid mutual contact”.  Therefore, claim 1 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 2-6, 8, and 10-12: Since claims 2-6, 8, and 10-12 depend either directly or indirectly on the allowed claim 1, claims 2-6, 8, and 10-12 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 270-24902490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871